Citation Nr: 1442590	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  07-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for lumbar and cervical spine disorders, secondary to the right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976, with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2009.  A written transcript of that hearing is of record. 

In August 2009, September 2011 and May 2013, the Board remanded the issue on appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is not shown to have had its onset during service; arthritis of the right shoulder was not manifest to a compensable degree within one year of separation from service; and a chronic right shoulder disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

2.  The Veteran's lumbar and cervical spine disorders are not shown to have had onset during service; arthritis of the spine was not manifest to a compensable degree within one year of separation from service; and chronic disability of the lumbar and/or cervical spine is not shown to be related to any injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine disorders have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of lumbar and cervical spine disorders have not been met, to include as secondary to the residuals of a right shoulder injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in March 2006, August 2009, and November 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the September 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board.  He presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge noted the basis of the prior determination, asked specific questions directed at identifying the elements of the claim that were lacking to substantiate the claim for benefits, and elicited testimony from the appellant in regard to his service during the period in question.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, Social Security Administration (SSA) and available private and VA treatment records have been obtained.  Pursuant to the Board's remand instructions, the AOJ made numerous attempts to obtain 1974 inpatient records for the Veteran, while assigned to the 32nd Signal Battalion, Germany, and then at Irwin Army Hospital, Fort Riley, Kansas, from the National Personnel Records Center (NPRC), as well as from the Veteran personally.  In response, in March 2010 the NPRC indicated that the requested records were unavailable, however, in July 2013 the NPRC forwarded all available requested records for the Veteran to the AOJ.  In addition, the Veteran has been provided with appropriate VA examinations in connection with the claim for service connection.  The examination reports provide etiological opinions and sufficiently describe the manifestations of the Veteran's disability for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on a review of the claims file, there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The duty to notify and duty to assist have been satisfied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the probative and persuasive evidence factors against the Veteran's claim.  The service treatment records show that the right shoulder injury resolved without chronic disability.  The prolonged period without clinical findings relating to the right shoulder until approximately 1993, is also a factor against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Similarly, the record contains no complaints regarding the back or neck problems until after 1991.  Significantly, these complaints and clinical findings were associated with post-service injuries.  

The record also shows that the initial radiographic documentation of degenerative changes of the right shoulder, cervical spine and lumbar spine, is well beyond the one-year presumptive period for manifestation of arthritis; thus, service connection cannot be established for arthritis of the right shoulder on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

On the question of medical causation, there is no probative medical evidence that supports the claims.

On VA examination in April 2003 the examiner opined that it was less likely as not that these disorders occurred during the Veteran's military service and there was no relationship between his military service and his multiple complaints.

On VA examination in September 2005, the examiner diagnosed degenerative disc disease of the cervical spine with neural foramina, causing bilateral upper extremity radiculopathy and right shoulder impingement with AC joint arthritis and tendinosis of the right rotator cuff musculature.  The examiner noted that the Veteran had multiple levels of degenerative disc disease of the cervical spine which were causing some bilateral upper extremity radiculopathy.  Accordingly, it was less likely than not that his current disorders were related to his military injury. 

The Veteran underwent a VA examination in October 2011.  Regarding the lumbar spine, a history of GSW to the back prior to service was noted.  Regarding the shoulder, the Veteran related an in-service injury for which he was medically evacuated to the United States for treatment and after four months of physical therapy, he was released to regular duty.  It was also noted that the Veteran had an occupational history that included construction work post-service discharge and some carpentry and other labor work.  The Veteran also worked as a car mechanic and drove a bus.  The Veteran reported pain in the right shoulder that radiated to the cervical spine; no history of injury to the cervical spine, but radiation of pain and numbness into the upper extremities; and right shoulder pain with radiation to the lumbar spine.  

Following examination, the examiner noted no abnormalities of the right shoulder with normal x-rays.  The examiner then found that given the lack of evidence of atrophy of the right shoulder, the Veteran's present complaints were unlikely due to the in-service injury.  The examiner also diagnosed cervical spine disc degeneration and normal lumbar spine with bullet fragment to the left ilium per x-rays.  The examiner opined that it was not at least as likely as not that the Veteran's lumbar spine and cervical spine complaints were caused by the right shoulder complaints.  The examiner added that shoulder conditions do not cause cervical and lumbar spine disorders.  The cervical spine disability was caused by the disc degeneration which was also not caused by the shoulder disorder.  Additionally, it was noted that the bullet fragment to the left ilium, which pre-dated service, certainly was not caused by the shoulder disorder.  

In a VA medical opinion report obtained in June 2013, the examiner reported that after careful review of the evidence of record, such as service treatment records, VA and private treatment records, to include June 1977, January 1993, September 2002, April 2003, September 2005, October 2011 VA examination reports, the September 2002 MRI report and lay statements, it was his opinion that it was not at least as likely as not that the Veteran's present shoulder disability was related to military service.  The examiner explained that there was no documentation of a continuum of care from service until the present time.  The examiner also noted the Veteran's occupational history, which included work as a carpenter for many years after leaving service, and opined that the Veteran's shoulder disorders were more likely related to this occupational hazard rather than to military service.

Similarly, the examiner found that the cervical spine and lumbar spine disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, there was no documentation of a continuum of care from service to the present.  The examiner attributed to the Veteran's cervical and lumbar spine disorders to occupational hazards from work as a carpenter for many years after leaving service, rather than to military service.

Significantly, there is no competent evidence of record relating the claimed disability to military service.  In fact, aside from the Veteran's contentions, the record fails to show that his right shoulder disability is in any way due to military service. 

The Board recognizes the Veteran's contentions as to the diagnosis of a right shoulder disability with secondary cervical spine and lumbar spine disabilities and their relationship to service.  The Veteran is competent to report about what he experienced.  However, the diagnosis of degenerative changes of the right shoulder and spine and their etiology are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  Rather, the diagnoses are based on clinical findings, to include radiographic studies, and are medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As lay persons, neither the Veteran, his spouse or brother in law, have been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, their lay assertions are of little, if any, probative value when offered to establish a causal connection between the Veteran's right shoulder disability with secondary spine disabilities and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current right shoulder and spine disorders is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ('Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current right shoulder disability with secondary cervical spine and lumbar spine disorders is not a competent medical opinion.

Finally, to the extent that the Veteran reports that he developed cervical and lumbar spine disabilities secondary to the right shoulder disability, the probative medical evidence does not support the claim.  Service connection for a right shoulder disability or a cervical spine disability has not been established; thus, there is no legal basis upon which to award service connection for the claimed disabilities on a secondary basis.  38 C.F.R. § 3.310.

Based on the foregoing, the probative and persuasive evidence does not show that residuals of a right shoulder injury was caused or aggravated by active duty service.  A chronic right shoulder disability was not shown in service or for many years after service, arthritis did not manifest to a compensable degree within one year of separation from active duty service, and the right shoulder disability is unrelated to a disease, injury, or event during service.  Moreover, secondary service connection for the Veteran's lumbar and cervical spine disorders is denied as service connection for a right shoulder disorder is not in effect.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a right shoulder injury is denied.

Entitlement to service connection for lumbar and cervical spine disorders, as secondary to a right shoulder injury is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


